Citation Nr: 1546754	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  11-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and B. B.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1958 and from December 1958 to December 1974.  The Veteran died in November 2006; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014 the appellant and her son testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2014, the Board remanded the current issue for further evidentiary development.  In June 2015, it requested a medical expert opinion from a member    of the Veterans Health Administration (VHA) in accord with 38 C.F.R. § 20.901.   The requested opinion was provided in August 2015, and the appellant was provided with a copy of that opinion and given 60 days in which to send any additional evidence or argument regarding the case, pursuant to 38 C.F.R. § 20.903.  No response was received.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in November 2006.  The death certificate lists an immediate cause of hepatocellular carcinoma ("liver cancer").

2.  During his lifetime, the Veteran had not established service connection for any disability. 

3.  The Veteran served in the Republic of Vietnam during a period in which exposure to herbicides is presumed.

4.  There is no competent evidence of liver cancer during service or within one year of separation from service, nor does the appellant contend the condition is related to service for reasons other than herbicide exposure.

5.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The duty to notify was satisfied here by way of a pre-adjudication letter sent to the appellant in March 2007 that informed her of her duty and the VA's duty for obtaining evidence.  Subsequent correspondence, including information provided in the December 2010 statement of the case, met  the notification requirements set out for claims for Dependency and Indemnity Compensation (DIC) benefits in Hupp v. Nicholson, 21 Vet. App. 342 (2007).     The claim was thereafter readjudicated in February 2015.  

In any event, neither the appellant nor her representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The duty to assist a claimant has also been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Several medical opinions are also associated with the claims file, including an August 2015 advisory medical opinion from the Veterans Health Administration (VHA).

The Board notes that a medical opinion on whether the Veteran's liver cancer was directly related to service for reasons other than conceded exposure to herbicides      has not been obtained.  However, the competent evidence of record does not suggest, and the appellant does not contend, that the Veteran's liver cancer manifested during service or within the year following discharge, or that it is related to service for other reasons.  Thus, the Board finds that obtaining a VA opinion that addresses that theory of entitlement is not required.  

The appellant has also presented hearing testimony before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issue to the appellant and asked specific questions directed at identifying whether the requirements for establishing entitlement to service connection for the cause of the Veteran's death have been met.  Additionally, the appellant and her son volunteered the Veteran's medical history in the context of the claim.  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the appellant and her son provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the appellant is not prejudiced by a decision at this time.

Finally, the actions requested in the prior Board remand have been undertaken.  An additional VA opinion was obtained, and the appellant was sent a letter that asked her to authorize VA to obtain any additional treatment records from the private medical provider who treated the Veteran during his final hospital stay.  She did   not respond.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The appellant asserts that the Veteran died from liver cancer that was caused by   his conceded exposure to herbicides during service, or that his diagnosed Type II diabetes mellitus, ischemic heart disease, and/or prior prostate cancer contributed substantially or materially to his death.

Service connection for cause of death may be awarded to a Veteran's surviving spouse for death resulting from a service-connected disability or a disability related to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability (i.e., a disability of service origin) to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2014); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The Board notes that VA has conceded the Veteran's exposure to herbicides based on his service in the Republic of Vietnam during a period in which exposure to herbicides is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Type II diabetes mellitus, ischemic heart disease, and prostate cancer are included in the list of presumptive disabilities; liver cancer is not.  38 C.F.R. § 3.309(e).

In accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the latest report, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and liver cancer.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924 (Aug. 10, 2012).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Id.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The medical evidence of record indicates that the Veteran underwent surgery for prostate cancer in November 2001.  As of a February 2006 follow-up appointment, however, recurring prostate cancer was not identified.  Liver lesions, initially believed to be metastatic, were first identified by CT scan in April 2006, although liver enzyme abnormalities and cirrhosis of the liver were initially documented in early 2003.  A diagnosis of primary hepatocellular carcinoma was confirmed in July 2006.  During the April 2006 hospital stay that led to the Veteran's liver cancer diagnosis, he also suffered a non-Q wave myocardial infarction.

The Veteran's liver cancer was subsequently deemed incurable, and he elected palliative chemotherapy.  In October 2006, he was admitted to the hospital with altered mental status due to blood glucose reported as over 500.  After his glucose level was corrected, he reported general weakness for several months, but no other symptoms.  During an oncology consultation the following day, he stated that his blood glucose had been running more than 400 at home.

The Veteran's final hospital admission began on November 5, 2006, at which    time symptoms of weakness, vomiting, dehydration, electrolyte imbalance, and an uncontrolled diabetic state were documented.  His family reported he had recently been treated in the emergency room for a fall, and that he had been eating very little and was unable to keep liquids down since that time.  Additional treatment records from that stay are not available for review, but the record reflects that the Veteran passed away on November [redacted], 2006.  According to the Veteran's death certificate, the immediate cause of his death was liver cancer.  There were no underlying conditions listed on the death certificate, nor were any conditions listed as contributing significantly to cause death.  

Following a careful review of the record, the Board finds that service connection is not warranted for the cause of the Veteran's death.

At the outset, the Board notes that the appellant does not contend, and the evidence of record does not show, that the Veteran's liver cancer, or any liver condition, for that matter, manifested in service or within a year following his discharge from service in December 1974.  Indeed, post-service medical treatment records reflect an initial diagnosis of liver cancer in 2006, more than 30 years after service.  Thus, the cancer cannot be presumed to have been incurred in service under 38 C.F.R. § 3.309(a).

Furthermore, the appellant does not contend that the Veteran's liver cancer was related to service for reasons other than his conceded herbicide exposure, and       the evidence of record does not suggest an alternative etiological relationship.  However, as already noted, liver cancer is not a disease for which service connection may be granted on a presumptive basis due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Incidentally, the Board notes that cirrhosis of the liver-which the appellant and her son have contended would have warranted the same presumptive service connection accorded to diabetes, ischemic heart disease, and prostate cancer-is also not listed as a presumptive disease under 38 C.F.R. § 3.309(e).

The Board turns, then, to the questions of whether the Veteran's liver cancer was directly related to his conceded in-service exposure to herbicides, see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), and whether his diabetes, ischemic heart disease, and/or prostate cancer contributed substantially or materially to his death.  

The Board finds that the most probative evidence of record speaking to those questions is against the appellant's claim.  Specifically, in February 2015, a VA reviewer opined that it was less likely than not that the Veteran's exposure to Agent Orange or his diabetes caused or aggravated his cause of death, explaining that, "since 'the liver is the largest gland in the body and performs a diverse spectrum   of functions,' the acute failure of the liver results in multiple, rapid, progressive systemic organ failure and death."  She went on to explain that it was at least as likely as not that the Veteran's end-stage liver cancer aggravated his heart condition rather than the other way around.  She also noted that "current research and review process of the health effects in Vietnam Veterans and exposure to herbicides are also silent for a relationship of [Agent Orange] exposure and hepatocellular carcinoma," concluding that it was therefore less likely than not that the Veteran's liver cancer was directly related to exposure to Agent Orange.

In August 2015, a VHA specialist in internal medicine, endocrinology and metabolism addressed whether the Veteran's diabetes, ischemic heart disease, and/or prostate cancer, singly or jointly, contributed substantially or materially       to hasten his death.  The physician found that those conditions were less likely   than not related to, and did not cause or aggravate, the Veteran's cause of death.  Regarding prostate cancer, he explained that the Veteran's PSA, a marker for tumor burden, was very low in February 2006, suggesting that his prostate cancer was not an overwhelmingly active problem by the time of his death.  Regarding diabetes, he acknowledged the very high blood sugar documented at the start of the Veteran's final hospital admission, but noted that his blood sugar had been brought under control by the third day, and that the records did not reveal another acute or   chronic diabetic complication, such as diabetic ketoacidosis (DKA) or severe hypoglycemia, that could have contributed to his death.  Regarding ischemic     heart disease, the specialist stated that there was no evidence reflecting that the Veteran had active complications of coronary artery disease by the time of his death, including heart failure or arrhythmias.  He also noted that the Veteran's blood work and images did not support a history of advanced heart failure.    Finally, the specialist opined that the Veteran was in terminal stages of cirrhosis  and metastatic liver disease, which led to his death, and that his condition at that time fit the presentation of a terminal liver cancer with progressive multi-organ dysfunction.  

The reviewers who provided the February 2015 and August 2015 opinions reviewed the claims file and provided detailed rationales for their conclusions, including discussions of the Veteran's post-service diagnoses and his patterns of treatment for the symptoms associated with those diagnoses.  See Nieves-Rodriguez, 22 Vet. App. 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Thus, the Board accords their opinions great probative weight.

The Board acknowledges that the record also contains a February 2008 letter from the private physician who signed the Veteran's death certificate, confirming that the Veteran had diabetes and liver cancer and stating that it was likely that exposure to Agent Orange "posed a potential etiology for these disease factors."  However, the opinion does not address the question of whether the Veteran's diabetes, prostate cancer, or ischemic heart disease contributed to his death from liver cancer, and, as the physician provided no rationale for his statement that the Veteran's liver cancer was directly related to exposure to Agent Orange, the Board accords that opinion little probative weight.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

There are no other competent opinions of record linking the Veteran's liver cancer to herbicide exposure.  In that regard, although the Board is sympathetic to the appellant's and her son's sincere belief that the Veteran's in-service exposure to herbicides contributed in some way to cause his death, there is no indication in the record that they have received any medical training or have medical expertise sufficient to render competent medical opinions on the matter.  The question of whether there was any relationship between the Veteran's diabetes, ischemic heart disease, and/or prostate cancer and his death from liver cancer is clearly not a matter capable of lay observation, and requires medical expertise to determine.   The question of whether the Veteran's liver cancer was directly related to his exposure to herbicides is similarly not a matter on which they are qualified to  opine.  Accordingly, their lay opinions on those issues do not constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In summary, the preponderance of the evidence is against a finding that the Veteran's liver cancer was present in service or for many years thereafter, or 
that it was otherwise etiologically related to service, and the most probative and persuasive evidence of record fails to associate that cancer with his conceded herbicide exposure or a disability of service origin.  Thus, the preponderance of the evidence is against the claim, and service connection for the cause of the Veteran's death is denied.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against  the claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


